DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: line 8 of claim 1 states “…the U-Shape…”. Claim 1 previously states “a U-shaped rod” so the U shape is inferred to be the shape of the rod. However for clarity purposes and potential antecedent problem, the U-shape should be clarified to be on the U-shaped rod. Appropriate correction is required.
Claim 9 is objected to because of the following informalities: line 2 of claim 9 states “the open end of the channel”. It would be inferred that the channel would have an open end, however for clarity purposes and potential antecedent problems, the open end of the channel should be phrased as an open end of the channel. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation "the free end of the U-shape abutting the end of the leaflet anchor" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim. It is not inherent that the U-Shape will have a free end and the end of the leaflet anchor is unclear if it is a proximal end, distal end, or a generic end. For examination purposes the limitation will be examined, in light of the specification, as a free end of the U-shape abutting a proximal end of the leaflet anchor.  
Regarding claim 5, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 11 recites the limitation “an artificial chord” in line 3. Claim 11 is dependent off of claim 1 which claims “an artificial chord” in the line 1 and “the artificial chord” in line 4. It is unclear if the artificial chord of claim 11 is the same artificial chord of claim 1, or a different artificial chord. For examination purposes, the artificial chord of claim 11 will be examined as the artificial of chord referring back to the artificial chord of claim 1. 
Regarding claim 17, the phrase "and/or" renders the claim indefinite because it is unclear whether the limitation(s) following and preceding the phrase are both part of the claimed invention or just singularly part of the claimed invention.  See MPEP § 2173.05(d).
Claim 19 recites the limitation “a chord” in line 3. However, claim 19 is dependent off of claim 14, which is dependent off of claim 11 which claims “an artificial chord” in line 11. Claim 11 is further dependent off of claim 1 which claims “an artificial chord” in 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 11 are rejected under 35 U.S.C. 103 as obvious over U.S. Patent Publication 2003/0216613 to Suzuki in view of U.S. Patent Publication 2003/0078465 to Pai. 
As to claim 1, Suzuki discloses a catheter device capable of repairing the heart by implanting an artificial chord (abstract, paragraph 100, the device of embodiment figure 222-231 is capable of implanting an artificial chord based on the suture), the device comprising a leaflet anchor (1202a) for placement in a leaflet of heart 
Pai teaches a similar device (remodeling tissue flaps with T-shaped suture anchors, abstract, figure 27a-28h, 45c-l ) using a similar U shaped rod (figure 36a-d, 43a-d) that can deliver a leaflet anchor (32) to be formed into a unfolded configuration (paragraph 189,190, figure 45H, the expansion) so that hooked 
As to claim 5, with the device of Suzuki and Pai above, Pai further teaches the leaflet anchor is formed form an elastic material and is arranged so that it assumes the unfolded configuration when no force is applied (paragraph 189, “the preformed configuration”, as well the embodiments of similar anchors as disclosed in paragraph 191) and so that it is able to deform elastically into the folded configuration, (for example) when constrained within the leaflet anchor channel (paragraph 189,191). Pai teaches the anchor used can be elastic and will assume the unfolded configuration when no force is applied.
As to claim 6, with the device of Suzuki and Pai above, Pai further teaches the leaflet anchor is made of a shape memory material (paragraph 191).
As to claim 7, with the device of Suzuki and Pai above, Pai further teaches the leaflet anchor has a grapple hook shape (130, figure 45j) in the in the unfolded configuration.
As to claim 11, with the device of Suzuki and Pai above, Suzuki discloses an artificial chord (1068, figure 226, the suture extending between the anchors 1202a,b,) attached to the leaflet anchor (using the anchor of Pai, where 1202a is 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 5,336,239 to Gimpelson, U.S. Patent 5,891,160 to Williamson, IV, U.S. Patent 6,231,561 to Frazier,  U.S. Patent 6,626,930 to Allen, U.S. Patent Publication 2006/0142784 to Kontos, U.S. Patent Publication 2009/0163934 to Raschdorf, U.S. Patent Publication 2010/0022823 to Goldfarb all disclose relevant prior art with respect to the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771